Citation Nr: 1826760	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was given audio examinations in July 2013 and August 2014.  While the exam showed that the Veteran has hearing loss for VA purposes, the examiners opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  Both examiners explained that the Veteran's hearing was within normal limits upon enlistment and that the Veteran displayed delayed hearing loss.  The August 2014 VA examiner further indicated that based on Institute of Medicine Study (2005) "Noise and Military Service: Implications for Hearing Loss and Tinnitus," there is no scientific basis on which to conclude that hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  However, the Veteran's separation examination does not contain an audiogram.  The Veteran's representative contends that the Veteran did not leave service with "normal hearing," 0 dB, upon discharge and that the same IOM study noted that young adults with a slight noise-induced high frequency hearing loss (e.g. 15-30 dB HL at 6000 Hz) will likely exhibit greater hearing loss as they age compared to young adults with normal hearing (0 dB HL).  

The Board also notes that in the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's report of medical examination for preinduction dated in January 1967 indicates that the audiogram was done using the ASA units.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500 Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.  The Veteran's 1967 preinduction examination converted to the ISO standard reflects the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5

30
LEFT
30
15
5

30

Thus it is unclear whether the VA examiner's considered the Veteran's preinduction hearing as converted in the ISO standard.  In any event, it was not 0 dB at pre-induction and there was no separation examination.  Therefore, an addendum opinion is warranted regarding whether the Veteran's current hearing loss is related to active service.

With respect to the Veteran's claim for tinnitus, the 2013 and 2014 VA examinations reflect that the Veteran's tinnitus is not at least as likely as not related to his hearing loss.  However, the rationale was stated in general terms rather than terms specific to this Veteran, specifically that tinnitus and hearing loss can occur separately, are not necessarily mutually occurring and have varying causes, and the hearing loss does not cause tinnitus or vice versa.  However, VA's manual for adjudicating claims provides that if hearing loss is service-connected, and tinnitus is a symptom of hearing loss, VA will concede that they result from the same etiology.  See M21-1, III.iv.4.D.3.c.  Accordingly, the VA examiner's blanket assertion that tinnitus is not caused by hearing loss does not accord with VA's established recognition of the possibility that tinnitus may be a symptom of or secondary to hearing loss.  In addition, the VA examiner's opinion does not address the alternative issue of aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board finds the July 2013 and August 2014 nexus opinions regarding tinnitus inadequate.  An adequate medical opinion is necessary before the Board can adjudicate the claim.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA medical records dated since June 2013. 

2.  Then refer the entire record to the August 2014 VA examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

A.  Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service? 

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

The examiner must consider the pre-induction audiometric findings converted to ISO standards and that no audiogram was performed on separation examination.  The examiner is also asked to review the Institute of Medicine (IOM) report findings regarding young adults with "slight noise-induced high frequency hearing loss" compared to young adults with normal hearing (0 DB HL).  The examiner is asked to discuss how any principles cited from the IOM report apply to the particular facts of this case. 

The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion. 

B.  Is the Veteran's tinnitus is at least as likely as not (50 percent or greater probability) caused or aggravated (worsened beyond the natural progression of the disease) by the Veteran's hearing loss? If aggravation is found, the examiner is requested to identify the baseline level of disability prior to aggravation.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, she or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  After completion of the above, please readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




